DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28, 2022.  The cancellation of claims 11-20, and addition of new claims 21 and 22, is acknowledged.

Claim Objections
Claims 7, 8, and 21 are objected to because of the following informalities:  claim 7 includes acronyms without introducing what the acronym replaces; claim 8 is missing a degree sign and identification of Celsius; claim 21 is missing an identification of Celsius.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the claim refers to “points and bundles”, however, it is unclear what object the points and bundles are 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2018/0289925 (“Palmer”).
Claim 1
Palmer discloses a thermocouple cable comprises a tubing and a plurality of thermocouple conductors bundled within the tubing (paragraph [0162], thermocouples included within the braided support), wherein each thermocouple conductor forms a junction with a shared thermocouple conductor to form a thermocouple junction, spaced apart from other thermocouple junctions (paragraph [0162], placed along length of tube), and each thermocouple junction is attached to a support cable in a thermocouple bundle (paragraph [0104, 0162], placed with support coil 140 and braid scaffold). 

Claim 2
Palmer discloses the cable of claim 1 wherein the support cable runs at least the length between all thermocouple junctions and is attached to each junction (Fig. 14). 

Claim 3
Palmer discloses the cable of claim 1 wherein the support cable comprises aramid fibers (paragraph [0138], aramid fibers included in support). 

Claim 4
Palmer discloses the cable of claim 1, wherein the each thermocouple junction is encased in a moisture resistant sleeve (paragraph [0111], sealed to fluid). 

Claim 5
Palmer discloses the cable of claim 1 wherein the each thermocouple bundle comprises a multilayer heat shrink sleeve (paragraph [0193], heat shrink tubing). 

Claim 6
Palmer discloses the cable of claim 5 wherein one or all of the heat shrink sleeve layers comprises a fluoropolymer (paragraph [0193], PTFE). 

Claim 7
Palmer discloses the cable of claim 6 wherein an outer layer comprise PTFE and an inner layer comprises PFA or FEP (paragraphs [0138, 0193], and PTFE and Kapton (FEP)). 

Claim 9
Palmer discloses the cable of claim 1 wherein the tubing is filled with a high-temperature matrix which embeds the entire bundle of thermocouple conductors, points and bundles (binder 40). 

Claim 10
Palmer discloses the cable of claim 1 wherein the shared thermocouple conductor comprises the support cable (paragraph [0104, 0162], placed with support coil 140 and braid scaffold). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2018/0289925 (“Palmer”) in view of U.S. Patent No. 8,329,437 (“Ayliffe”).
Claim 8
Palmer discloses the cable of claim 1 wherein each thermocouple conductor is insulated with a dielectric polymer (paragraph [0138], Kapton).
Palmer does not appear to explicitly disclose a melting point above about 200. 
Ayliffe discloses a material property of Kapton includes a melting point of 350 °C (col. 14, lns 59-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a melting point above 200 degrees, as disclosed by Ayliffe, into the device of Palmer, as the material property of the melting point of the dielectric polymer Kapton has been been recognized in the art.

Claim 21
Palmer in view of Ayliffe discloses the cable of claim 8, wherein the dielectric polymer melting point is greater than 250° (Ayliffe, col. 14, lns 59-61, 350 °C).

Claim 22
Palmer in view of Ayliffe discloses the cable of claim 21 wherein the dielectric polymer melting point is greater than 300° C (Ayliffe, col. 14, lns 59-61, 350 °C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853